Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         17-JUL-2020
                                                         03:30 PM
                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


              FRANCIS FOO, RUBY FOO and VERA YOKOI,
   Petitioners/Plaintiffs/Counterclaim Defendants-Appellants,

                                  vs.

   RICHARD L. BONER, as Trustee of the Richard L. Boner Trust,
          Respondent/Defendant/Counterclaimant-Appellee,

                                  and

               DONALD E. McBRYDE, ANNE M. McBRYDE,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 14-1-196K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
         (By: Recktenwald, C.J., Nakayama, J., and Circuit
       Judge Remigio, in place of Pollack, J., recused, and
      McKenna, J., dissenting, with whom Wilson, J., joins)

          Petitioners/Plaintiffs/Counterclaim Defendants-
Appellants’ Application for Writ of Certiorari, filed on June 4,
2020, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, July 17, 2020.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Catherine H. Remigio